DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending. Claims 1-8 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pg. 9 of the response, filed December 20, 2021, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of Claim 7 have been fully considered and are persuasive. The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of Claim 7 have been withdrawn. 
Applicant has amended “restraining member” to positively recite the structure of “set screw”. Support appears in paragraphs [0044, 0050] of the disclosure. Since Claim 7 positively recites a structure it no longer invokes 35 U.S.C. 112(f).  
Applicant's arguments, see Pg. 9 of the response, filed with respect to the 35 U.S.C. 112(b) rejections of Claims 1-3 and 8 have been fully considered but they are not persuasive. 
Applicant argues the claims have been amended to overcome the rejections. The rejections do not appear to have been addressed by amendments.
Applicant's arguments, see Pg. 9-15 of the response, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 

Regarding the arguments (Pg. 11-12) that Sasaki et al. (US 2004/0253095 A1) does not disclose (2), the caulking member limitation, and Groenendaal Jr. (US 4,900,223A) does not disclose (1), the convex portion limitation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Final Rejection filed August 19, 2021 noted Sasaki taught the limitation of (1) while Groenendaal taught the limitation of (2) (see Pg. 12-15). The subsequent combination of the two then teaches both the limitations (1) and (2). 
Regarding the argument (Pg. 13) that both Sasaki and Groenendaal teach their parts, the convex portion and the caulking metal, on the upstream side, the Office respectfully disagrees this would lead to the invention not being conceived. MPEP 2141.03 notes that one of ordinary skill in the art is also a person of ordinary creativity, not an automaton. One of ordinary skill would be capable of recognizing interference and placing the parts of the combination on respective ends so they do not interfere with one another. There does not appear to be any citation in the prior art which would discourage one of ordinary skill from doing so. 
Regarding the “fitting gap” of Sasaki (Pg. 13), it is noted that the assumed movement alleged by Applicant is only with respect to Sasaki and not in view of the combination which adds a caulking member which prevents movement. Col. 3, Lines 63-68 note the caulking 
Regarding the argument (Pg. 13-14) that Groenendaal does not assume axial relative movement, the argument made by Applicant appears unclear. Applicant has not cited a portion of Sasaki which calls for Sasaki to allow movement in the axial direction during operation. If Applicant intended to refer to a claim amendment, there does not appear to be a portion of the amendment which requires axial movement during operation. 
Regarding the remaining arguments with respect to “peculiar effects” (Pg. 14-15), while Applicant’s explanation of the desired function is appreciated, patentably is based upon the claimed structure, not a recognition of the properties of the structure. The structure as claimed is believed to be taught by the combination as detailed in the rejection below and the arguments addressed above. If the peculiar effects are due to a structural difference not present in the combination, such a difference should be reflected in the claim. 
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding Claim 1, the line after the amended portion at the end of the claim contains an extra period “.” by itself in its own line. This is grammatically incorrect. Applicant is suggested to remove this period.  
Regarding Claim 5, Line 5 recites “frond”. This is believed to be a misspelling of the term “front”.  
Claims 2-4 and 6-8 are subsequently objected to for their dependencies upon a previously objected claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“caulking member configured to constrain relative movement” in Claim 1, interpreted to be a soft metal or equivalents thereof according to paragraph [0041] of the Specification filed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a radial direction inner side” on Line 3 and “radial direction outer side” on Line 9. It is unclear where these “sides” are or of what they are of. This also leads to further instances of lack of clarity, such as in Line 16, which recites “the outer circumferential surface (of the outer shroud) faces the radial direction outer side” while Lines 8-9 recite “an outer shroud formed on a radial direction outer side”. How can the shroud be formed on the “side” yet still have an outer surface which faces the “side”? It is unclear what direction is being “faced” because it is unclear where the sides are. Line 23 “faces the radial direction inner side”, Lines 25-26 “toward the radial direction outer side”, Line 30 “in the radial direction inner side”, and Line 39 “faces the radial direction inner side” all have a similar issue. Furthermore, “the radial direction outer side of the first end surface” in Line 17, “the radial direction outer side of the second end surface” in Lines 17-18, “the radial inner side of the first groove side surface” in Lines 46-47 all lack sufficient antecedent basis. The claim only previously 
Regarding Claim 1, Lines 52 and 55 recite “the second side portion of the outer shroud” and “the first side portion of the outer shroud”. It is unclear if there is sufficient antecedent basis for these limitations in the claim, since the claim previously only refers to the “first side” and “second side”, not “side portion”. For purposes of examination, it is believed these were intended to refer to the same respective sides. 
Regarding Claim 1, Lines 53 and 56 recite “relatively immovable” and “immovably immovable” respectively. The terms “relatively” and “immovably” in the claim are relative terms which render the claim indefinite. The terms “relatively” and “immovably” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How immovable must an object be to be considered “relatively” immovable or “immovably” immovable? Is there a difference between being immovable “relatively” and “immovably”?
Regarding Claim 2, Lines 3-4 recite “a radial direction inner side”. It is unclear if this is the same “radial direction inner side” as recited in Claim 1 or a different “radial direction inner side” being introduced. 
Regarding Claim 2, Lines 4-5 recite “the radial direction inner side of the first end surface”, Line 14 recites “the radial direction inner side of the space side surface”. There is insufficient antecedent basis for these limitations in the claim since these sides have not been previously introduced.
Regarding Claim 3, Lines 9-10 recite “a radial direction inner side of the space back surface”. As noted in Applicant’s response filed June 04, 2021, Applicant appears to define 
Regarding Claim 8, Line 4 recites “the vane segments”. There is insufficient antecedent basis for the limitation of a plural of “vane segments” within the context of the claim since the claim previously only refers to a single vane segment. 
Claims 4-7 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2004/0253095 A1), hereinafter Sasaki, in view of Groenendaal, Jr. (US 4,900,223 A), hereinafter Groenendaal. 
Regarding Claim 1, interpreting “caulking member” under 35 U.S.C. 112(f) to be a soft metal or equivalents thereof according to paragraph [0041] of the Specification filed, Figure 13 of Sasaki teaches a vane segment of a steam turbine, the vane segment comprising: a blade ring (ring containing 12-14) extending in a circumferential direction with respect to an axis; a plurality of vanes (14) attached on a radial direction inner side with respect to the axis of the blade ring and aligned in the circumferential direction; each of the plurality of vanes (14) forms a blade shape and includes a blade body (43, noted to be mislabeled and referred to as 34 elsewhere) extending in a radial direction with respect to the axis, and an outer shroud (12) formed on a radial direction outer side with respect to the axis of the blade body (43), the outer shroud (12) includes a first end surface (at 46), a second end surface (at 36), an outer circumferential surface (at 35), and an engagement groove (39a), the first end surface (at 46) faces a first side (right in figure) in an axial direction in which the axis extends, the second end surface (at 36) faces a second side (left in figure) opposite to the first side (right in figure) in the axial direction, the outer circumferential surface (at 35) faces the radial direction outer side and connects an end on the radial direction outer side of the first end surface (at 46) and an end on the radial direction outer side of the second end surface (at 36), the engagement groove (39a) is recessed from the second end surface (at 36) to the first side (right in figure) and extends in the circumferential direction, the blade ring includes a gas path surface (A), a blade ring groove (space where 12 is inserted), the gas path surface (A) faces the radial direction inner side and extends in the circumferential direction, the blade ring groove is recessed from the gas path surface (A) toward the radial direction outer side and extends in the circumferential direction, into which each of the outer shrouds (12) of the plurality of vanes (14) enters, the blade ring groove includes a first groove side surface (at 46), a second groove side surface (at 36), a groove bottom surface (at 35), and a convex portion (24), the first groove side surface faces (at 46) the second side (left in figure), extends in the circumferential direction, and faces each of the first end surfaces (at 46) of the outer shrouds (12) of the plurality of vanes (14), the second groove side surface (at 36) faces the first side (right in figure), extends in the circumferential direction, and faces each of the second end surfaces (at 36) of the outer shrouds (12) of the plurality of vanes (14), the groove bottom surface (at 35) faces the radial direction inner side, extends in the circumferential direction, connects the first groove side surface (at 46) and the second groove side surface (at 36), and faces each of the outer circumferential surfaces (at 35) of the outer shrouds (12) of the plurality of vanes (14), the convex portion projects (24) from the second groove side surface (at 24) to the first side (right in figure), extends in the circumferential direction, and fits into each of the engagement grooves (39a) of the outer shrouds (12) in the plurality of vanes (14) the outer shroud (12) is constrained by the convex portion (24) on the second side (left in figure) portion of the outer shroud (12) so as to be relatively immovable in the radial direction with respect to the blade ring (ring containing 12, 14). See also annotated Figure 13’ below for gas path surface (A). Figures 3 and 8 show isometric views of a single vane and plural vanes respectively of the plurality of vanes (14). An attachment at (13) can be seen. Paragraph [0001] relates the disclosure to a steam turbine. Convex portion (24) can be seen physically preventing radial movement when inserted into outer shroud (12). 

    PNG
    media_image1.png
    733
    629
    media_image1.png
    Greyscale

Sasaki does not expressly teach a storage space or caulking member as claimed. However, the storage space and caulking member would have been obvious in view of Groenendaal. 
Figure 3 of Groenendaal teaches a caulking member (82) configured to constrain relative movement of a plurality of vanes (38) with respect to a blade ring, a storage space forming portion includes a surface forming a storage space (where 82 resides) that cooperates with the outer shrouds (64) of the plurality of vanes (38) into which the caulking member (82) enters and opening (at B) in the radial direction inner side, the storage space forming portion is connected to an end on the radial direction inner side of a first groove side surface (A), and the caulking member (82) extends in the circumferential direction, is accommodated in the storage space, contacts the surface of the storage space forming portion, contacts each of the outer shrouds (64) of the plurality of vanes (38), and is exposed from the opening (B) of the storage space, the outer shroud (64) is constrained by the caulking member (82) so as to be immovably immovable in the radial direction and the axial direction with respect to the blade ring (ring of 38). See also annotated Figure 3’ below. What is shown in Figure 3 is understood to be repeated circumferentially for the assembly. The caulking member (82) helps axially urge the shroud (64) of the blade ring against the wall (80), thereby forming a bearing which reacts to axial pressures during operation (Col. 3, Lines 55-68). The portion above the caulking (82) at (C) can be seen being radially restrained by the presence of the caulking (82). Bolt (45) in Figure 13 of Sasaki performs a similar function, since it provides a force in the axial direction as well [0110, 0112]. Thus, both Groenendaal and Sasaki disclose known features capable of providing an axial force to the blade ring assembly. One of ordinary skill in the art would simply substitute one for the other, predictably resulting in the desired function of providing force. Convex portion (24) of Sasaki occupies the left portion of the assembly so the modification would place the caulking member on side proximate (46), i.e. the first side portion of the outer shroud. 

    PNG
    media_image2.png
    755
    878
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane segment taught by Sasaki by simply substituting the bolt with a caulking member, resulting in a caulking member configured to constrain relative movement of the plurality of vanes with respect to the blade ring, a storage space forming portion including a surface forming a storage space that cooperates with the outer shrouds of the plurality of vanes into which the caulking member enters and opening in the radial direction inner side, the storage space forming portion connected to an end on the radial direction inner side of the first groove side surface, the caulking member extending in the circumferential direction, accommodated by the storage space, contacting the surface of the storage space forming portion, contacting each of the outer shrouds of the plurality of vanes, exposed from the opening of the storage space, the outer shroud constrained by the caulking member on the first side portion of the outer shroud so as to be immovably immovable in the radial direction and the axial direction with respect to the blade ring as exemplified by Groenendaal, predictably resulting in the provision of an axial force that assists in retention.  
Regarding Claim 2, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
The modification in Claim 1 by Groenendaal results wherein the outer shroud (64) includes a contact inner circumferential surface (C) that faces a radial direction inner side and extends from an end on the radial direction side of the first end surface to the second side, the storage space forming portion includes a space bottom surface (D) and a space side surface (E), the space bottom surface (D) faces the radial direction inner side, extends in the circumferential direction, and extends from an end on the radial direction inner side of the first groove side surface to the first side, the space side surface (E) is located on the radial direction inner side from the space bottom surface (D), faces the second side, and extends in the radial direction and the circumferential direction, an end on the radial direction inner side of the space side surface (E) forms a part of an edge on the opening (B) of the storage space, and the caulking member (82) contacts the space bottom surface (D) and the space side surface (E), and contacts each of the contact inner circumferential surfaces (C) of the outer shrouds (64) of the plurality of vanes (38), as exemplified by the structure that accommodates caulking member (82) in Figure 3 of Groenendaal. See also annotated Figure 3’ above. 
Regarding Claim 3, Sasaki and Groenendaal teach the vane segment as set forth in Claim 2. 
The modification in Claim 1 by Groenendaal results wherein the storage space forming portion includes a space back surface (F) and a space bottom surface (G), the space back surface (F) faces the second side, extends in the circumferential direction, and extends to the radial direction inner side from an end on a first side of the space bottom surface (D), the space bottom facing surface (G) faces the radial direction outer side, extends in the circumferential direction, extends from an end on a radial direction inner side of the space back surface (F) to the second side, and faces the space bottom surface (D) in the radial direction, the space side surface (E) extends from an end on a second side of the space bottom facing surface (G) to the radial direction inner side, a cross-sectional shape of the storage space in a plane perpendicular to the circumferential direction forms an L shape, and a cross-sectional shape of the caulking member (82) in the plane perpendicular to the circumferential direction forms an L shape to fit within the storage space, as exemplified by the structure accommodating caulking member (82) in Figure 3 of Groenendaal. See also annotated Figure 3’ above. 
Regarding Claim 4, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
Figure 13 of Sasaki teaches wherein one of both ends of the blade body (43) in the axial direction forms a front edge (B), and another forms a back edge (C). See annotated Figure 13’ above. 
Sasaki does not expressly teach wherein the first side is on an axial upstream side and the second side is on an axial downstream side as claimed. However, such a modification is considered a mere rearrangement of parts. 
The courts have held various common practices to be considered routine expedients as they require only ordinary skill in the art. One such practice exemplified is the rearrangement of parts (see MPEP 2144.04, VI, C). As currently presented, the combination of Sasaki-Groenendaal contains a first side (right in Figure 13 of Sasaki) on an axial downstream side and a second side (left in Figure 13 of Sasaki) on an axial upstream side. A change in sides to make the first and second sides upstream and downstream respectively as claimed would not change the principle operation of Sasaki-Groenendaal, since the appropriate mounting features would still be present to provide the function of retaining the assembly as a whole. In other words, convex portion (24) of Sasaki still receives an appropriately placed groove and caulking member (82) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal such that the first side is on an axial upstream side on which the front edge is present with respect to the back edge in the axial direction, and the second side is on an axial downstream side on which the back edge is present with respect to the front edge in the axial direction, since the courts have held the rearrangement of parts to be considered a routine expedient requiring only one of ordinary skill in the art.  
Regarding Claim 5, Sasaki and Groenendaal teach the vane segment as set forth in Claim 2. 
Figure 13 of Sasaki teaches wherein one of both ends of the blade body (43) in the axial direction forms a front edge (B), and another forms a back edge (C). See annotated Figure 13’ above. 
Sasaki does not expressly teach wherein the first side is on an axial upstream side and the second side is on an axial downstream side as claimed. However, such a modification is considered a mere rearrangement of parts for the same reasons as noted with respect to Claim 4 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal such that the first side is on an axial upstream side on which the front edge is present with respect to the back edge in the axial direction, and the second side is on an axial downstream side on which the back edge is present with respect to the front edge in the axial direction, since 
Sasaki and Groenendaal do not expressly teach wherein the space bottom surface of the blade ring is located on the radial direction inner side from the convex portion of the blade ring. However, such a modification is considered a rearrangement of parts as well. 
As noted with respect to Claim 4 above, the courts have held various common practices, such as the rearrangement of parts, to be considered routine expedients as they require only ordinary skill in the art (see MPEP 2144.04, VI, C). Regarding the combination of Sasaki-Groenendaal, the radial location of the space bottom surface and the convex portion do not appear to affect their functions (although of a different embodiment, paragraph [0082] of Sasaki discusses the function of 24, Col. 3, Lines 63-68 of Groenendaal discusses the function of 82). As such, the radial positioning of the parts with respect to each other is considered a mere rearrangement of parts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal such that the space bottom surface of the blade ring is located on the radial direction inner side from the convex portion of the blade ring, since the courts have held the rearrangement of parts to be considered a routine expedient requiring only one of ordinary skill in the art.  
Regarding Claim 6, Sasaki and Groenendaal teach the vane segment as set forth in Claim 2. 
The modification by Groenendaal in Claim 1 results wherein a distance in the radial direction from the groove bottom surface (at H) to the space bottom surface (D) of the blade ring corresponds to the distance in the radial direction from the outer circumferential surface (at H) of the outer shroud (64) to the contact inner circumferential surface (C) of the outer shroud, as 
Regarding Claim 8, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
Sasaki teaches a steam turbine comprising the vane segment; a rotor configured to rotate about the axis; and a casing configured to cover the vane segments and the rotor. This can be seen in Figure 31 for example with vane segment (comprising 104), rotor (comprising 106), and casing (101) [0076]. 

Claim 7, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Groenendaal as applied to Claim 1 above, and further in view of Sulzer (GB 760,884 A), hereinafter Sulzer.
Regarding Claim 7, Sasaki and Groenendaal teach the vane segment as set forth in Claim 1. 
Sasaki and Groenendaal do not expressly teach restraining members as claimed. However, restraining members would have been obvious in view of Sulzer. 
Figures 1-3 of Sulzer teach a first set screw (13) configured to restrain relative movement in the circumferential direction with respect to the blade ring of the outer shroud of a vane (6) located closest to one side in the circumferential direction among the plurality of vanes aligned in the circumferential direction; and a second set screw (14) configured to restrain relative movement in the circumferential direction with respect to the blade ring of the outer shroud of a vane (6) located closest to another side in the circumferential direction among the plurality of vanes aligned in the circumferential direction. Alternatively, the first and second set screws are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by Sasaki-Groenendaal with a first and second set screws configured to constrain relative movement in the circumferential direction with respect to the blade ring of the outer shroud of a vane located closest to one side and another side in the circumferential direction among the plurality of vanes aligned in the circumferential direction as suggested by Sulzer, to provide the benefit of preventing circumferential movement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Parsons (GB191027483A) shows a blade fixing comprising a convex portion (d) and a caulking member (e) similar to the instant application (see Figures 1-3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745